DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment to U.S. Patent application 16/447,437 filed on 9/14/2022.  Claims 1-3, and 5-20 are pending in the case. Claim 4 has been canceled. Claims 1-3, 5, and 9-20 have been amended. Claims 1, 10 and 18 are independent claims.
This office action is Final.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
O’Malley et al. (US Patent Application Publication US 20150169952 A1), referred to as O’Malley herein.
Zhang et al., (US Patent Application Publication US 20120114197 A1), referred to as Zhang herein.
Wang et al. (Duplicate-Search-Based Image Annotation Using Web-Scale Data, Proceedings of the IEEE, Vol.100, No.9, September 2012), referred to as Wang herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 6-17 is/are rejected under 35 U.S.C. 103 as being obvious over O’Malley in view of Zhang.
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). See MPEP 2144.06 I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1-3, and 6-17 is/are rejected under 35 U.S.C. 103 as being obvious over O’Malley in view of Zhang.
Regarding independent claim 1, O’Malley teaches “A system comprising: 
one or more processors; and 
one or more computer-readable hardware storage devices that store instructions that are executable by the one or more processors to cause the system to: 
aggregate page information from pages associated with a set of images into aggregated page information (How web search system works is well understood among the ordinary skill in the art, for example, crawling, indexing, querying and providing result. id. at ¶ [0028], a search system identifies the resources by crawling the publisher web sites, and indexing the resources provided by the publisher web sites.), the set of images being identified as being similar to each other (id. at ¶ [0034], an image similarity system receive a collection of images as input and generate similarity data that identifies, for each image, how similar that image is to each other image in the collection, images identified as visually similar if the images have similar sets of visual features, such as similar colors, brightness, shapes, edge locations, and/or other similar attributes.), the page information comprising body text and page titles of the pages associated with the set of images (id. at ¶ [0029], identified resources by search system includes a web page title, a snippet of text extracted from the web page, an image, and/or the URL of the web page.); 
identify descriptive terms from text that is included in the aggregated page information (id. at ¶ [0032], An image label is data that is indicative of subject matter to which an image is relevant, the labels can be explicitly specified by a publisher of a web site on which the image appears, and labels can also be generated, for example, based on text that appears near the image on the web page.); 
assign weights to the descriptive terms (id. at ¶ [0045], the system calculate confidence scores to the image labels and select the top m image labels for each image, which is similar to assign weight to certain descriptive terms.) …;
 select a subset of descriptive terms from the identified descriptive terms, said selecting being based on the weights assigned to the descriptive terms (id. at ¶ [0033], the system identify a label that is semantically related to an image based on data describing the image and/or data indicating which labels are semantically related to the image.); and 
annotate the set of images with the selected subset of descriptive terms to produce annotated images (id. at ¶ [0033], the image label system can provide the image to an image relevance model that has been created for a particular label to determine the degree to which the image is relevant to the particular label.).” However, O’Malley does not explicitly teach assign weights to the descriptive terms “based on corresponding locations in the pages where the descriptive terms are located;”
Zhang is in the same field of analyzing text proximate to the visually similar images (Zhang, at ¶ [0019]) that making of whether a name extracted from accumulated text is a correct name for an image, weight may be given to some accumulated text over other accumulated text, for example, text that is accumulated from universal resource locator (URL) text or captions of images are given more weight than page title text, and compute a final score for the candidate names tq, determining the name of the entity, based on an algorithm including the weight (id. at ¶¶ [0039]-[0046]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify O’Malley’s system with assign weights to the descriptive terms based on corresponding locations in the pages where the descriptive terms are located as taught by Zhang because the output is a searchable, annotated person profile database that includes classifications for ease of browsing, searching, and the like (Zhang, at ¶ [0063]).
Independent claim 10 is directed towards a method equivalent to a computer-readable hardware storage device found in the independent claim 18, and is therefore similarly rejected.

Regarding claim 2, O’Malley in view of Zhang teaches all the limitations of independent claim 1. O’Malley further teaches “wherein the annotated images are indexed in an index and wherein the index is used in subsequent searches (O’Malley, at ¶¶ [0028]-[0029], a search system identifies the resources by indexing the resources provided by the publisher web sites, and in response to the search request, the search system uses the index to identify resources that are relevant to the queries in the form of search results and return the search results to user devices in a search results page resource, while the search results include images.).”
Claim 11 is directed towards a method equivalent to a system found in claim 2, and is therefore similarly rejected.

Regarding claim 3, O’Malley in view of Zhang teaches all the limitations of independent claim 1. However, O’Malley does not explicitly teach “wherein the system trains a model that is employed to assign the weights to the descriptive terms.”
Zhang is in the same field of analyzing text proximate to the visually similar images (Zhang, at ¶ [0019]) that trains a linear model by SVM, the analysis component may compute a final score for tq, determining the name of the entity, based on an algorithm comprising the equation including the weight, the equation includes a function (linear or non-linear) on model parameter {right arrow over (W)}, which is learned from the training data provided and feature vector {right arrow over (Xq)} (id. at ¶¶ [0039]-[0042]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify O’Malley’s process with training a model that is assign weights to the descriptive terms as taught by Zhang because different weights may be assigned to different types of features to improve accuracy of the algorithm (Zhang, at ¶ [0046]).
Claim 12 is directed towards a method equivalent to a system found in claim 3, and is therefore similarly rejected.

Regarding claim 6, O’Malley in view of Zhang teaches all the limitations of independent claim 1. O’Malley further teaches “wherein identifying the descriptive terms comprises selecting top weighted descriptive terms of the aggregated page information as the descriptive terms (O’Malley, at ¶ [0033], teaches The image label system receive an image as input and return one or more labels that describe a topic of, or are otherwise semantically related to, the image.)”
Claim 13 is directed towards a method equivalent to a system found in claim 6, and is therefore similarly rejected.

Regarding claim 8, O’Malley in view of Zhang teaches all the limitations of independent claim 1. O’Malley further teaches “wherein identifying the descriptive terms comprises ranking the descriptive terms into a ranked list of descriptive terms (O’Malley, at ¶ [0046], teaches ranking and/or selecting the image labels to be included in the set of cluster labels for a cluster, and labels are ranked according to confidence scores associated with the labels as described at ¶ [0048].).”
Claim 16 is directed towards a method equivalent to a system found in claim 8, and is therefore similarly rejected.

Regarding claim 9, O’Malley in view of Zhang teaches all the limitations of independent claim 1. O’Malley further teaches “wherein a particular image is included in the set of images (O’Malley, at ¶ [0004], obtain each image in the collection of images.), the particular image also being included in an image-page pairing (Examiner could not find explicit definition of image-page pairing. Probably it may directs “image-page pair” found at par. 2 of original specification, however, the image-page pair does not have explicit definition. Therefore, the examiner interprets the image-page pairing as an image specifically identified as included in a web page. O’Malley teaches, at ¶ [0026], a resource is associated with a resource address, and resources include images and/or pictures.), and wherein the image-page pairing comprises at least one of: the particular image paired to a single page (O’Malley, at ¶ [0027], teaches a web browser can enable a user to display and interact with text, images, videos, music and other information typically located on a web page, and a search result includes a resource locator for the resource, and also include an image as described at ¶ [0029].); the particular image paired to multiple pages; multiple images, including said particular image, paired to a single page; or multiple images, including said particular image, paired to multiple pages.”
Claim 17 is directed towards a method equivalent to a system found in claim 9, and is therefore similarly rejected.

Regarding claim 14, O’Malley in view of Zhang teaches all the limitations of independent claim 10. However, O’Malley does not explicitly teach “wherein identifying the descriptive terms comprises selecting an optimum set of the descriptive terms based on system performance tradeoffs.” Examiner notes that there is no description in the claim set regarding how to optimize the selection or what is the tradeoffs.
Zhang is in the same field of analyzing text proximate to the visually similar images (Zhang, at ¶ [0019]) that techniques are used to suppress noise text (such as incorrect names) from the accumulated text to improve performance (id. at ¶ [0059]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify O’Malley’s process with selecting an optimum set of the descriptive terms based on system performance tradeoffs as taught by Zhang because it uses a large-scale dictionary of names as a filter in filtering the accumulated text, selection the optimum set of the text would improve performance (Zhang, at ¶ [0030]).

Regarding claim 15, O’Malley in view of Wang teaches all the limitations of independent claim 10. O’Malley further teaches “wherein identifying the descriptive terms comprises selecting a set of terms having highest scores using a feature selection algorithm (O’Malley, at ¶ [0045], teaches the set of cluster labels for an image cluster includes the n image labels with the highest confidence scores, or the set of cluster labels may include the top m image labels for each image in the cluster.).”
Claim 7 is directed towards a system equivalent to a method found in claim 15, and is therefore similarly rejected.

Claim(s) 5 and 18-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Malley in view of Zhang and Wang.

Regarding claims 5, O’Malley in view of Zhang teaches all the limitations of independent claim 1. However, O’Malley in view of Zhang do not explicitly teach “wherein the system further resolves term duplication weighting and cross-cluster term weighting.” Examiner notes that term duplication weighting directs removing stop words using well-known TF-IDF technique as described at par. [0009] of original specification, however, cross-cluster term weighting is not defined in the specification. Therefore, the examiner interprets the cross-cluster term weighting as generating score to search candidate terms and top-scored terms are selected as cluster names while one document can appear in multiple clusters, and it is also one of the methods of removing stop words. 
Wang is in the same field of annotation of images on the web (Wang, subtitle, at page 2705) that removing stop words using TF-IDF, ranking and top-scored n-grams are assumed as cluster names and documents containing the same selected n-grams are grouped together while one document can appear in multiple clusters, which constitute clusters which contain only stop words are removed (id. at page 2712).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify O’Malley in view of Zhang’s system with resolving term duplication weighting and cross-cluster term weighting as taught by Wang because stop words are meaningless in annotating clusters. 

Regarding independent claim 18, O’Malley teaches “One or more hardware storage devices comprising instructions that are executable by a hardware processor (O’Malley, at ¶ [0065], a processor.) to cause the hardware processor to: 
aggregate page information from all pages associated with a set of images into aggregated page information (How web search system works is well understood among the ordinary skill in the art, for example, crawling, indexing, querying and providing result. id. at ¶ [0028], a search system identifies the resources by crawling the publisher web sites, and indexing the resources provided by the publisher web sites.), the set of images being identified as being similar to each other (id. at ¶ [0034], an image similarity system receive a collection of images as input and generate similarity data that identifies, for each image, how similar that image is to each other image in the collection, images identified as visually similar if the images have similar sets of visual features, such as similar colors, brightness, shapes, edge locations, and/or other similar attributes.), the page information comprising body text and page titles of the pages associated with the set of images (id. at ¶ [0029], identified resources by search system includes a web page title, a snippet of text extracted from the web page, an image, and/or the URL of the web page.); 
identify descriptive terms from text that is included in the aggregated page information (id. at ¶ [0032], An image label is data that is indicative of subject matter to which an image is relevant, the labels can be explicitly specified by a publisher of a web site on which the image appears, and labels can also be generated, for example, based on text that appears near the image on the web page.); 
assign weight to the descriptive terms (id. at ¶ [0045], the system calculate confidence scores to the image labels and select the top m image labels for each image, which is similar to assign weight to certain descriptive terms.) …;
select a subset of descriptive terms from the identified descriptive terms, said selecting being based on the weights assigned to the descriptive terms (id. at ¶ [0033], the system identify a label that is semantically related to an image based on data describing the image and/or data indicating which labels are semantically related to the image.), ; 
annotate the set of images with the selected subset of descriptive terms to produce annotated images (id. at ¶ [0033], the image label system can provide the image to an image relevance model that has been created for a particular label to determine the degree to which the image is relevant to the particular label.); and”. However, O’Malley does not explicitly teach assign weights to the descriptive terms “based on corresponding locations in the pages where the descriptive terms are located;”
Zhang is in the same field of analyzing text proximate to the visually similar images (Zhang, at ¶ [0019]) that making of whether a name extracted from accumulated text is a correct name for an image, weight may be given to some accumulated text over other accumulated text, for example, text that is accumulated from universal resource locator (URL) text or captions of images are given more weight than page title text, and compute a final score for the candidate names tq, determining the name of the entity, based on an algorithm including the weight (id. at ¶¶ [0039]-[0046]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify O’Malley’s system with assign weights to the descriptive terms based on corresponding locations in the pages where the descriptive terms are located as taught by Zhang because the output is a searchable, annotated person profile database that includes classifications for ease of browsing, searching, and the like (Zhang, at ¶ [0063]).
However, O’Malley in view of Zhang does not explicitly teach “index the annotated images based on the descriptive terms to facilitate a search performed on the index of annotated images.”
Wang is in the same field of annotation of images on the web (Wang, subtitle, at page 2705) that describes indexing the near-duplicate image based on local image descriptions and build an inverted index on images, of which each visual word is a key to index a list of image IDs (id. at page 2712), and take text mining approach with three methods which all include indexing, by an n-gram in the document (SRC), by a term frequency (MV), and by the inverted index built upon keywords and ODP topics ( the inverted index built upon keywords and ODP topics for real-time search purpose while the n-gram, terms, keywords and topics are extracted from the document (Wang, at page 2713).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify O’Malley in view of Zhang’s process with indexing the images based on the descriptive terms as taught by Wang because it is crucial to develop techniques to quickly navigate users to their interested images due to the large number of web images (Wang, at page 2705).
Regarding claim 19, O’Malley in view of Zhang and Wang teaches all the limitations of independent claim 18. However, O’Malley does not explicitly teach “wherein the hardware processor further trains a statistical model that assigns the weights.”
Wang is in the same field of annotation of images on the web (Wang, subtitle, at page 2705) that suggest a novel mixture model for text mining (id. at page 2712), the model assign different weights which is a TF*IDF-weighted vector of non-stop word terms, learn a topic for each based on its associated webpages, and analyze the importance of various resources of surrounding texts (evaluate the effects of different text resources on annotation performance, and kept filename, qa, caption, title, and prevnext texts to balance precision and recall as described at page 2714.), and generate high quality n-grams from different resources independently (id. at page 2713).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify O’Malley in view of Zhang’s process with the model is a statistical model to assign different weights to non-stop word terms obtained from different location of the surrounding text as taught by Wang because caching all surrounding texts of 2 billion images is impractical since it needs about 1-TB memory (Wang, at page 2714).
Regarding claim 20, O’Malley in view of Zhang and Wang teaches all the limitations of independent claim 18. O’Malley further teaches “wherein identifying descriptive terms comprises selecting a set of descriptive terms comprising at least one of: selecting top weighted descriptive terms of the aggregated page information as the descriptive terms (O’Malley, at ¶ [0033], teaches the image label system receive an image as input and return one or more labels that describe a topic of, or are otherwise semantically related to, the image.); selecting an optimum set from top weighted descriptive terms based on system performance tradeoffs; computing an optimum system operating state based on derivation of an optimum set of the descriptive terms; or ranking the descriptive terms into a ranked list of descriptive terms (O’Malley, at ¶ [0046], teaches ranking and/or selecting the image labels to be included in the set of cluster labels for a cluster, and labels are ranked according to confidence scores associated with the labels as described at ¶ [0048].).” 

Response to Arguments/Remarks
Applicants’ amendment to the claims 9 and 17 has been fully considered and is persuasive.  The claim objection is respectfully withdrawn.
Applicants’ 35 U.S.C. § 103 arguments have been fully considered but they are not persuasive because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249. The examiner can normally be reached Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144